Name: Council Directive 91/498/EEC of 29 July 1991 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat
 Type: Directive
 Subject Matter: health;  marketing;  production;  animal product;  trade policy;  European Union law;  European construction
 Date Published: 1991-09-24

 Avis juridique important|31991L0498Council Directive 91/498/EEC of 29 July 1991 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat Official Journal L 268 , 24/09/1991 P. 0105 - 0106 Finnish special edition: Chapter 3 Volume 39 P. 0091 Swedish special edition: Chapter 3 Volume 39 P. 0091 COUNCIL DIRECTIVE of 29 July 1991 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat (91/498/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas fresh meat is included on the list of products in Annex II to the Treaty; whereas their marketing provides a source of income for a large part of the farming population; Whereas, to ensure rational development of the sector, increase productivity and progressively to establish the conditions for an internal market, health rules applying to production and marketing have been laid down at Community level by Directive 64/433/EEC (4) as amended and codified by Directive 91/497/EEC (5); Whereas it is possible that, because of particular circumstances, some establishments will be unable, by 1 January 1993, to comply with all of the specific rules laid down; whereas in order to take account of local situations and to prevent abrupt closures of establishments, arrangements should be made for limited and temporary derogations for establishments in operation before 1 January 1992; Whereas the granting of derogations from specific Community health rules to certain establishments is without prejudice to the requirement that all production and marketing operations conform to the hygiene rules laid down by Directive 64/433/EEC; Whereas to forestall any risk of abuse, these derogations must be strictly controlled by the Commission; whereas to this end, there should be a procedure for close and effective cooperation between the Commission and the Member States within the Standing Veterinary Committee, HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall ensure that from 1 January 1996: - all establishments fulfil the requirements of Directive 64/433/EEC, - meat from such establishments bears the health mark specified in Annex I, Chapter X of Directive 64/433/EEC or, in the case of establishments referred to in Article 4 of the said Directive, bears the health mark specified in paragraph 3 of that Article. Article 2 1. Member States may, until 31 December 1995, authorize establishments which, on the date on which this Directive is notified, have not been judged to comply with the requirements laid down by Directive 64/433/EEC for their approval, to derogate from some of the requirements laid down in points 1 to 13 of Annex I to Directive 64/433/EEC provided that meat from such establishments bears the national mark. 2. Derogations as referred to in paragraph 1 may be granted only to establishments which have, before 1 April 1992, submitted an application for a derogation to the relevant national authority. This application must be accompanied by a work plan and programme indicating the period within which it would be possible for the establishment to comply with the requirements referred to in paragraph 1. Where financial assistance is requested from the Community, only requests in respect of projects complying with the requirements of Directive 64/433/EEC can be accepted. Member States shall submit to the Commission before 1 July 1992 a list of the establishments for which it is proposed to grant a derogation. This list shall, for each individual establishment, specify the type and duration of the derogations envisaged, the nature of checks made on meat from the establishment in question and the staff responsible for carrying out those checks. National approval of establishments which have not submitted applications for a derogation by the date referred to in the first subparagraph or whose applications have been refused by the Member State concerned shall be withdrawn before 1 January 1993. On receipt of the list referred to in the fourth paragraph submitted by a Member State, the Commission shall have two months within which to examine that list and its submission, if necessary after amendment to the Standing Veterinary Committee which shall decide in accordance with the procedure laid down in Article 6. 3. The list of establishments which have been granted derogations shall be published by the Commission. Article 3 With effect from 1 July 1992, Article 2 of Council Directive 88/409/EEC of 15 June 1988 laying down the health rules applying to meat intended for the domestic market and the levels of the fees to be charged, pursuant to Directive 85/73/EEC, in respect of the inspection of such meat (6) shall be replaced by the following: 'Article 2 As from 1 January 1996 Member States shall take the necessary steps to ensure that all fresh meat produced in their territory for marketing there is obtained in an approved establishment in accordance with the provisions of Directive 64/433/EEC.' Article 4 Until 31 December 1997, the Hellenic Republic shall be authorized to continue, in less-favoured sparsely populated areas to be recognized in accordance with the procedure laid down in Article 6, the slaughtering of sheep and goats which, from 15 February to 15 May, is carried out in premises which do not satisfy the requirements of Annexes I and II to Directive 64/433/EEC and to derogate with respect to the requirement for hot water from the provisions of Annex II, point 2 (a) to that Directive. The Hellenic Republic shall ensure that meat obtained under this derogation can be placed on the market only in Greece and only after it has undergone a post-mortem inspection by an official veterinarian and has received the health mark provided for in Article 4A (3) of Directive 64/433/EEC. The Council shall, on the basis of a report from the Commission, accompanied by possible proposals on which it will decide by a qualified majority, re-examine this Article. Article 5 The Federal Republic of Germany may, in accordance with the procedure set out in Article 6, obtain a further period for establishments situated in the Laender of the former German Democratic Republic within the framework of current restructuring plans. Article 6 Where reference is made to the procedure provided for in this Article, the rules applicable shall be those set out in Article 16 of Directive 64/433/EEC. Article 7 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Article 2 (2) on 1 January 1992 and with the other provisions of this Directive on 1 January 1993. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 8 This Directive is addressed to the Member States. Done at Brussels, 29 July 1991. For the Council The President H. VAN DEN BROEK (1) OJ No C 84, 2. 4. 1990, p. 100.(2) OJ No C 183, 15. 7. 1991.(3) OJ No C 332, 31. 12. 1990, p. 62.(4) OJ No L 121, 29. 7. 1964, p. 2012/64.(5) See page 69 of this Official Journal.(6) OJ No L 194, 22. 7. 1988, p. 28.